Case 8:17-cv-02888-SDM-AEP Document 44 Filed 09/21/20 Page 1 of 12 PageID 343



                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION
    TERRY JONES,

          Plaintiff,

    v.                                             CASE NO. 8:17-cv-2888-T-23AEP

    THE STATE OF FLORIDA, et. al.,

          Defendants.
    ____________________________________/


                                          ORDER

          Jones, through counsel, sues under 28 U.S.C. § 1983 for injuries allegedly

    caused by a lack of medical care during his sixteen-day detention in the Pinellas

    County jail. This action proceeds under Jones’s second amended complaint.

    (Doc. 30) Pending is Pinellas County Sheriff Robert Gualtieri’s motion (Doc. 35)

    under Rule 12(b), Federal Rules of Civil Procedure, to dismiss Jones’s second

    amended complaint; Jones’s opposition (Doc. 36); and Sheriff Gualtieri’s reply

    (Doc. 40)

                           I. PROCEDURAL BACKGROUND

          Because Jones filed his action in the wrong division of the Middle District of

    Florida, the action was transferred (Doc. 4) from the Orlando Division to the Tampa

    Division. The initial complaint alleged (1) claims under Section 1983 and the Fifth,

    Eighth, and Fourteenth Amendments against the State of Florida, Pinellas County,

    the Pinellas County Sheriff’s Office, Officer John Doe, and Doctor John Doe
Case 8:17-cv-02888-SDM-AEP Document 44 Filed 09/21/20 Page 2 of 12 PageID 344



    (Count I) and (2) a claim of negligence under state law against both Pinellas County

    and the Pinellas County Sheriff’s Office (Count II). Following an order (Doc. 6) to

    show cause why service was not effected, Jones issued a summons for each of the

    three governmental entities and served the two county entities, both of whom moved

    to dismiss. (Docs. 14 and 17) Instead of opposing the motions to dismiss, Jones

    filed an amended complaint. (Doc. 18)

           In the first amended complaint Jones (1) omitted the two Doe defendants;

    (2) re-structured his pleading by re-asserting claims against the three governmental

    entities so that the claims under Section 1983 and the Fifth, Eighth, and Fourteenth

    Amendments were asserted separately against Pinellas County (Count I), the Pinellas

    County Sheriff’s Office (Count II), and the State of Florida (Count III); and

    (3) re-asserted the negligence claim against Pinellas County (Count IV) and the

    Pinellas County Sheriff’s Office (Count V). The two county defendants again moved

    to dismiss. (Docs. 20 and 21) Instead of opposing the motions to dismiss, Jones

    moved (Doc. 23) for leave to file a second amended complaint.

           An earlier order allows the second amended complaint because the proposed

    amended pleading “correct[s] some of the deficiencies noted in the motions to

    dismiss, such as substituting Sheriff Gualtieri as a defendant for the Pinellas County

    Sheriff’s Office, removing a claim under the Fifth Amendment, and averring pre-suit

    compliance with Florida’s sovereign immunity statute for tort actions.”1 (Doc. 29



           1
            As determined later in this order, Jones’s alleged compliance with the notice requirement
    under Chapter 768, Fla. Stat., is inconsequential because Chapter 766 controls his state action.

                                                   -2-
Case 8:17-cv-02888-SDM-AEP Document 44 Filed 09/21/20 Page 3 of 12 PageID 345



    at 1–2) Otherwise, the second amended complaint is structured the same as the first

    amended complaint.

          Defendant Pinellas County moved to dismiss, Jones stipulated to the

    dismissal, and an endorsed order dismisses Pinellas County. (Docs. 32–34) Jones

    has never shown that he served the State of Florida, which has never appeared, and

    Jones has never explained his failure to serve the State of Florida. Consequently,

    Jones’s claims against Pinellas County (Counts I and IV) and the State of Florida

    (Count III) are dismissed from this action, and, as a result, no originally named

    defendant remains in this action.

          Pending is Sheriff Gualtieri’s (“Gualtieri”) motion to dismiss, Jones’s

    opposition, and Gualtieri’s reply. (Docs. 35, 36, and 40) In opposing the motion to

    dismiss Jones “confesses error” by conceding that he can pursue neither a claim

    against Gualtieri under the Eighth Amendment nor for punitive damages from

    Gualtieri. (Doc. 36 at 3 and 6) As a consequence, this action proceeds on

    (1) Jones’s claims under Section 1983 and the Fourteenth Amendment (Count II)

    and (2) for negligence (Count V) against only Gualtieri.

                               II. FACTUAL BACKGROUND

          According to the second amended complaint, Jones’s sixteen-day stay in the

    Pinellas County jail began on April 6, 2016, and ended with his release on April 21,

    2016. (Doc. 30 at ¶ 39) Jones was a diabetic and he previously had both a gastric

    bypass surgery and a stroke. (¶ 40) This action is based on Jones having developed a

    urinary dysfunction while detained in the county jail.

                                              -3-
Case 8:17-cv-02888-SDM-AEP Document 44 Filed 09/21/20 Page 4 of 12 PageID 346



           The day after his detention began Jones reported to personnel a list of his

    prescribed medications and complained about abdominal discomfort, and the

    following day (April 8) he was administered his medication. (¶¶ 40 and 41) A day

    later and after alerting staff to his inability to urinate in the past twenty-four hours,

    a nurse noted that Jones’s lower abdomen was distended and painful. In accord

    with a doctor’s telephonic directive the nurse inserted a Foley catheter, which

    relieved Jones’s bladder and he felt better. (¶ 42) The following day (April 10)

    Jones complained to medical staff about increased pelvic pain, discolored urine,

    and increased pressure caused by the catheter. A urine culture was ordered and

    Jones was instructed on how to clean and empty the catheter. (¶ 43) Under a

    doctor’s orders the catheter was removed two days later (April 12). (¶ 44)

           Three days later (April 15) Jones complained about a burning sensation while

    urinating (¶ 45), and another three days later (April 18) Jones reported to a detention

    guard that he could not release his bladder. The guard allegedly advised Jones that

    he would have to wait until the morning to see medical personnel, called Jones both

    a “cry baby” and a “boy,” and told Jones to “quit whining.” (¶ 46) Later that day

    Jones (1) complained to a nurse (who was dispensing medication to another

    detainee) about his inability to urinate in over twelve hours and the nurse told Jones

    to drink more fluids, despite allegedly noticing Jones’s distended lower abdomen,

    and (2) allegedly collapsed due to pain (injuring his head, neck, back, and knee) and

    no guard responded to his cellmates’ call for help. (¶¶ 47 and 48) Jones represents

    that on some undisclosed date his fall was noted in his medical records by a duty

                                                -4-
Case 8:17-cv-02888-SDM-AEP Document 44 Filed 09/21/20 Page 5 of 12 PageID 347



    nurse. (¶ 49) The next day (April 19) Jones reported to medical staff both that he

    was able to urinate only a small amount and that the urine was dark. Later that

    afternoon medical staff both re-inserted a catheter and allowed Jones to use a

    wheelchair because of his difficulty walking caused by the catheter and back pain

    from the earlier fall. (¶ 50)

           The following morning (April 20) the wheelchair was removed and Jones

    was given a cane, x-rays were ordered, and pain medication was injected into his

    lower back. (¶¶ 51 and 52) Also, a doctor opined both in Jones’s medical file that

    Jones was “feigning illness” and to Jones that he just wanted to get out of the

    “general population” at the jail. (¶ 53) Jones was released from the county jail the

    next day (April 21). Jones immediately reported to an emergency room to have the

    catheter removed, and tests showed that Jones had both an infection from the

    catheter and a near seventy-five percent loss of kidney function. (¶ 55)

                                    III. MOTION TO DISMISS

           Gualtieri moves (Doc. 35) under Rule 12(b)(6) to dismiss the second amended

    complaint. A complaint must “give the defendant fair notice of what the . . . claim

    is and the grounds upon which it rests” and must provide “more than labels and

    conclusions [or] a formulaic recitation of the elements of the cause of action . . . .”

    Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). In short, the “[f]actual

    allegations must be enough to raise a right to relief above the speculative level . . . .”

    Twombly, 550 U.S. at 555. Ashcroft v. Iqbal, 556 U.S. 662, 677–78 (2009),

    summarizes the pleading requirements as follows:

                                                -5-
Case 8:17-cv-02888-SDM-AEP Document 44 Filed 09/21/20 Page 6 of 12 PageID 348



                 Under Federal Rule of Civil Procedure 8(a)(2), a pleading must
                 contain a “short and plain statement of the claim showing that
                 the pleader is entitled to relief.” As the Court held in Twombly,
                 550 U.S. 544, 127 S. Ct. 1955, 167 L. Ed. 2d 929, the pleading
                 standard Rule 8 announces does not require “detailed factual
                 allegations,” but it demands more than an unadorned, the-
                 defendant-unlawfully-harmed-me accusation. Id., at 555,
                 127 S. Ct. 1955 (citing Papasan v. Allain, 478 U.S. 265, 286,
                 106 S. Ct. 2932, 92 L. Ed. 2d 209 (1986)). A pleading that offers
                 “labels and conclusions” or “a formulaic recitation of the
                 elements of a cause of action will not do.” 550 U.S., at 555,
                 127 S. Ct. 1955. Nor does a complaint suffice if it tenders
                 “naked assertion[s]” devoid of “further factual enhancement.”
                 Id., at 557, 127 S. Ct. 1955.

    Davis v. Coca-Cola Bottling Co. Consol., 516 F.3d 955, 974 n.43 (11th Cir. 2008),

    explains that “Twombly [i]s a further articulation of the standard by which to evaluate

    the sufficiency of all claims brought pursuant to Rule 8(a).” As a consequence,

    Twombly governs a Section 1983 prisoner complaint. Douglas v. Yates, 535 F.3d

    1316, 1321 (11th Cir. 2008).

          Under Rule 12(b)(6) the allegations in the complaint are viewed in the light

    most favorable to the plaintiff. Omar ex rel. Cannon v. Lindsey, 334 F.3d 1246, 1247

    (11th Cir. 2003), Hill v. White, 321 F.3d 1334, 1335 (11th Cir. 2003). The allegations

    of fact and any reasonable inference must combine to “state a claim to relief that

    is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).

    Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009), explains that “[a] claim has facial

    plausibility when the plaintiff pleads factual content that allows the court to draw

    the reasonable inference that the defendant is liable for the misconduct alleged.”

    “Plausibility,” as Iqbal, 556 U.S. at 678–79, teaches, is greater than a mere

    “possibility” but less than a “probability.”

                                               -6-
Case 8:17-cv-02888-SDM-AEP Document 44 Filed 09/21/20 Page 7 of 12 PageID 349



                 The plausibility standard is not akin to a “probability
                 requirement,” but it asks for more than a sheer possibility
                 that a defendant has acted unlawfully.

                 [W]here the well-pleaded facts do not permit the court to infer
                 more than the mere possibility of misconduct, the complaint
                 has alleged — but it has not “shown” — “that the pleader is
                 entitled to relief.”

    However, a plaintiff must show “‘proof of an affirmative causal connection between

    the official’s acts or omissions and the alleged constitutional deprivation’ in § 1983

    cases.” Rodriguez v. Sec’y, Dep’t of Corr., 508 F.3d 611, 625 (11th Cir. 2007) (quoting

    Zatler v. Wainwright, 802 F.2d 397, 401 (11th Cir. 1986)).

                                        IV. ANALYSIS

          First, Count V asserts a state-law negligence claim against Gualtieri, who

    argues that Count V is controlled by Chapter 766, Fla. Stat., because the claim is

    based on either medical negligence or medical malpractice. Jones contends that

    Gualtieri “mischaracterizes” the claim. Count V alleges that Gualtieri was negligent

    (1) by permitting Jones “to be subjected to substandard or nonexistent medical care”

    and (2) by “not immediately treating Jones’ medical condition . . . .” (Doc. 30 at 34)

    Gualtieri’s argument that Chapter 766 controls Count V is correct because, “in order

    to determine whether the pre-suit requirements of chapter 766 apply, we look to

    whether the plaintiff must rely upon the medical negligence standard of care as

    set forth in section 766.102(1).” Integrated Health Care Servs., Inc. v. Lang-Redway,

    840 So. 2d 974, 980 (Fla. 2002). Because Jones fails to show (or even to assert)

    that he has complied with Chapter 766’s pre-suit requirements, Section 766.206(2)



                                                -7-
Case 8:17-cv-02888-SDM-AEP Document 44 Filed 09/21/20 Page 8 of 12 PageID 350



    requires dismissal. Gross v. White, 340 F. App’x 527, 532 (11th Cir. 2009)2 (affirming

    dismissal for not “me[eting] the procedural requirements necessary to pursue a

    medical negligence claim under Florida law.”). See also Alba v. Montford, 517 F.3d

    1249, 1255 (11th Cir. 2008) (applying a similar Georgia law and stating that the

    plaintiff “stands in the same shoes as anyone else in Georgia filing a professional

    malpractice claim and is subject to no stricter rules than the rest of Georgia’s

    residents”). Jones’s Count V, a state law claim, is DISMISSED.

           Second, Count II alleges that Gualtieri violated Jones’s rights by “fail[ing]

    to provide medical care to detainees with known, serious medical conditions.”

    (Doc. 30 at 19) Some of the numbered paragraphs include terms that generally

    challenge the conditions of confinement, such as “overcrowding” and“[in]humane

    living conditions.” Gualtieri argues for dismissal of these conclusory, factually

    unsupported claims. Jones’s opposition to the motion to dismiss fails to address

    these general conditions-of-confinement assertions. To the extent the complaint

    asserts a claim not based on medical care, such a claim is factually unsupported

    and, consequently, DISMISSED. See Haines v. Kerner, 404 U.S. 519 (1972) (per

    curiam) (a pro se complaint is entitled to a generous interpretation, not a complaint

    filed by counsel).

           The remainder of Count II seeks to hold Gualtieri –– not his subordinates

    and not the medical personnel –– liable for the alleged denial of medical care. To


           2
             “Unpublished opinions are not considered binding precedent, but they may be cited as
    persuasive authority.” 11th Cir. Rule 36-2.

                                                   -8-
Case 8:17-cv-02888-SDM-AEP Document 44 Filed 09/21/20 Page 9 of 12 PageID 351



    avoid the prohibition against imposing liability under respondeat superior, Monell v.

    N.Y.C. Dep’t of Social Services, 436 U.S. 658, 691 (1978) (“[W]e conclude that . . . a

    municipality cannot be held liable under § 1983 on a respondeat superior theory.”),

    Count II asserts Gualtieri’s liability based on (1) his custom or policy of delaying

    medical care and (2) his failing to train employees to recognize a serious medical

    need. To prevail under either theory of liability Jones must show that he had a

    serious medical need. Cf. Lewis v. Casey, 518 U.S. 343, 351 (1996) (“[A]n inmate

    cannot establish relevant actual injury simply by establishing that his prison’s law

    library or legal assistance program is sub-par in some theoretical sense. That

    would be the precise analogue of the healthy inmate claiming constitutional

    violation because of the inadequacy of the prison infirmary.”). As discussed below,

    Jones fails to meet his burden because his factual basis fails to show that he was

    denied medical care for a serious medical need.

          A state has the constitutional obligation to provide adequate medical care —

    not mistake-free medical care — to those in confinement. Adams v. Poag, 61 F.3d

    1537 (11th Cir. 1995), Mandel v. Doe, 888 F.2d 783 (11th Cir. 1989). AAccidents,

    mistakes, negligence, and medical malpractice are not >constitutional violations

    merely because the victim is a prisoner.=@ Harris v. Coweta County, 21 F.3d 388, 393

    (11th Cir. 1994) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)). A[A] complaint

    that a physician has been negligent in diagnosing or treating a medical condition

    does not state a valid claim of medical mistreatment [actionable] under [Section

    1983].@ Estelle v. Gamble, 429 U.S. at 106. Accord Bingham v. Thomas, 654 F.3d 1171,

                                               -9-
Case 8:17-cv-02888-SDM-AEP Document 44 Filed 09/21/20 Page 10 of 12 PageID 352



    1176 (11th Cir. 2011) (applying Gamble). AA medical decision not to order an X-ray,

    or like measures, does not represent cruel and unusual punishment. At most it is

    medical malpractice . . . .@ 429 U.S. at 107. Accord Wallace v. Hammontree, 615 F.

    App=x 666, 667 (11th Cir. 2015) (AClaims concerning the doctor=s medical judgment,

    such as whether the doctor should have used another form of medical treatment or a

    different diagnostic test, are inappropriate claims under the Eighth Amendment.@).

          Instead, an inmate is protected from a custodian official’s or a medical

    official’s deliberate indifference to a serious medical need. In analyzing a claim

    of deliberate indifference to a serious medical need, a court must focus on two

    components: Awhether evidence of a serious medical need exists; if so, whether the

    defendants= response to that need amounted to deliberate indifference.@ Adams v.

    Poag, 61 F.3d at 1543. These two components are explained further in Gilmore v.

    Hodges, 738 F.3d 266, 274 (2013):

                 A plaintiff must first show an objectively serious medical
                 need that, if unattended, posed a substantial risk of serious
                 harm, and that the official’s response to that need was
                 objectively insufficient. See Bingham v. Thomas, 654 F.3d 1171,
                 1175–76 (11th Cir. 2011). Second, the plaintiff must establish
                 that the official acted with deliberate indifference, i.e., the
                 official subjectively knew of and disregarded the risk of
                 serious harm, and acted with more than mere negligence.

    See also Clas v. Torres, 549 F. App=x 922 (11th Cir. 2013) (AFor a prisoner to state

    an . . . inadequate medical treatment claim under ' 1983, the allegations must show

    (1) an objectively serious medical need; (2) deliberate indifference to that need by the

    defendant; and (3) causation between the indifference and the plaintiff=s injury.@);

    Wallace, 615 F. App=x at 667 (11th Cir. 2015) (AMedical treatment violates the Eighth

                                               - 10 -
Case 8:17-cv-02888-SDM-AEP Document 44 Filed 09/21/20 Page 11 of 12 PageID 353



    Amendment only when it is >so grossly incompetent, inadequate, or excessive as to

    shock the conscience or to be intolerable to fundamental fairness.=@) (quoting Harris v.

    Thigpen, 941 F.2d 1495, 1505 (11th Cir. 1991)).

           Moreover, “a serious medical need is considered ‘one that has been diagnosed

    by a physician as mandating treatment or one that is so obvious that even a lay

    person would easily recognize the necessity for a doctor’s attention.’@ Farrow v. West,

    320 F.3d 1235, 1243 (11th Cir. 2003) (quoting Hill v. Dekalb Reg=l Youth Det. Ctr.,

    40 F.3d 1176, 1187 (11th Cir. 1994)). In either instance, the medical need must be

    Aone that, if left unattended, poses a substantial risk of serious harm.@ Farrow,

    320 F.3d at 1243. See Farmer v. Brennan, 511 U.S. 825, 834, (1994).

           Jones received some form of medical care on seven of the sixteen days he

    was detained, beginning with his receiving medication the day after he reported

    his prescribed medication and ending with both his receiving an injection for pain

    and the medical staff’s ordering of x-rays the day before his release. Jones’s

    allegation of Gualtieri’s denial or delay of medical care for a serious medical need is

    based on a single instance on April 18 when he complained to a guard about his

    inability to urinate and “[t]he guard told him he had to wait to see any medical

    personnel until the next morning.”3 (Second Amended Complaint, Doc. 30 at ¶ 46)

    Jones had received treatment for his urinary dysfunction on three of the nine days



           3
               The guard’s alleged use of the term “had to wait” is the basis for Jones’s custom or policy
    claim. The unidentified guard’s alleged statement to Jones that he “had to wait to see any medical
    personnel” suggests neither a policy nor a custom implemented by Gualtieri but suggests only an
    isolated, independent, and ambiguous statement by one employee.

                                                     - 11 -
Case 8:17-cv-02888-SDM-AEP Document 44 Filed 09/21/20 Page 12 of 12 PageID 354



    before he complained to the guard. Moreover, after complaining to the guard, later

    that day Jones spoke with a nurse (who was distributing medication to another

    detainee) and she –– a trained health care provider –– advised Jones to drink more

    fluid; the nurse apparently did not see Jones’s condition as a “serious medical need.”

          Jones fails to allege Gualtieri’s “deliberate indifference” to an “objectively

    serious medical need that, if unattended, posed a substantial risk of serious harm.”

    At most, the complaint suggests that one or more of Gualtieri’s employees

    misdiagnosed or underestimated Jones’s condition, which is an inadequate allegation

    to sustain this claim against Gualtieri. Jones states no claim against Gualtieri under

    Section 1983 based on either (1) a custom or policy of denying or delaying medical

    care for a serious medical need or (2) a failure to train employees to recognize a

    serious medical need.

          The motion to dismiss (Doc. 35) is GRANTED. The State of Florida is

    DISMISSED for Jones’s failure to effect service. The clerk must enter a judgment

    for the defendants and close this case.

          ORDERED in Tampa, Florida, on September 21, 2020.




                                              - 12 -
